Citation Nr: 0710473	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-26 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left clavicle and 
shoulder disability.

3.  Entitlement to service connection for carpal tunnel 
syndrome of the bilateral upper extremities.

4.  Entitlement to service connection for tendonitis of the 
left elbow.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to pain 
associated with service-connected disabilities.

6.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.

7.  Entitlement to service connection for a sleep disorder, 
to include as secondary to service-connected disabilities.

8.  Entitlement to service connection for fatigue, to include 
as secondary to service-connected disabilities.

9.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1981 to October 
1981, and from January 1991 to March 1991.  She additionally 
served on several periods of inactive duty training, and on 
several periods of active duty for training, including for a 
two-week period in May 1992 and from June 11, 1994 to June 
24, 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the appellant's previously denied claim for service 
connection for a left shoulder disability, and denied the 
appellant's claims for service connection for carpal tunnel 
syndrome of the bilateral upper extremities, tendonitis of 
the left elbow, an acquired psychiatric disorder, to include 
as secondary to pain associated with service-connected 
disabilities, a right knee disability, to include as 
secondary to a service-connected left knee disability, a 
sleep disorder, to include as secondary to service-connected 
disabilities, and fatigue, to include as secondary to 
service-connected disabilities, and denied her claim of 
entitlement to a TDIU rating.

The issues of entitlement to service connection for a left 
clavicle and shoulder disability, an acquired psychiatric 
disorder, to include as secondary to service-connected 
disabilities, a right knee disability, to include as 
secondary to a service-connected left knee disability, a 
sleep disorder, to include as secondary to service-connected 
disabilities, and fatigue, to include as secondary to 
service-connected disabilities, as well as the claim of 
entitlement to a TDIU rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a left shoulder 
disability was previously denied in a January 1997 rating 
decision; the appellant did not appeal the decision.

2.  Evidence received since the January 1997 decision raises 
a reasonable possibility of substantiating the appellant's 
claim.

3.  Tendonitis of the left elbow first manifested many years 
after the veteran's initial period of active service and is 
not related either to her periods of active service, or to 
any aspect thereof, or to any periods of active duty training 
or inactive duty training.

4.  Carpal tunnel syndrome of the bilateral upper extremities 
first manifested many years after the veteran's initial 
period of active service and is not related either to her 
periods of active service, or to any aspect thereof, or to 
any periods of active duty training or inactive duty 
training.

CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied service 
connection for a left shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left shoulder disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2006).

3.  Tendonitis of the left elbow was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 
(2006).

4.  Carpal tunnel syndrome of the bilateral upper extremities 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim for service connection for a 
left shoulder disability had not been submitted, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In a decision dated in January 1997, the RO denied the 
appellant's claim for service connection for a left shoulder 
disability.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  The decision 
became final because the appellant did not file a timely 
appeal of the decision.

The claim for entitlement to service connection for a left 
shoulder disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in September 2001.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the appellant's service medical 
records, post-service medical records and the appellant's own 
statements.  The evidence showed that the appellant had been 
diagnosed with residuals of a left shoulder injury.  There 
was no evidence, however, that related her shoulder problems 
to a period of active duty service, and the claim was denied. 

The appellant applied to reopen her claim for service 
connection for a left clavicle and shoulder disability in 
September 2001.  The Board finds that the evidence received 
since the last final RO decision in January 1997 is not 
cumulative of other evidence of record and raises a 
reasonable possibility of substantiating her claim.

Newly submitted evidence includes treatment records dated 
after the January 1997 denial of her claim for service 
connection which demonstrate that the appellant was treated 
for left clavicle and shoulder discomfort related to an 
injury sustained during service while the appellant was 
loading and unloading gear.  This finding appears to have 
been based upon a statement provided by the appellant.  
Nevertheless, the credibility of the new evidence is to be 
presumed, and this finding clearly raises a question of a 
possible relationship between the appellant's current left 
clavicle and shoulder problems and her period of service.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
therefore finds the notation in the treatment record that the 
appellant's left clavicle and shoulder discomfort were 
related to an injury sustained during service to be evidence 
that is both new and material because it relates the 
appellant's current left clavicle and shoulder problems to 
her period of active service.  This evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.   
Accordingly, the claim for service connection for a left 
clavicle and shoulder disability will be reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2006).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2006).  It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
However, presumptive periods do not apply to active duty 
training or inactive duty training. Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In this case, the appellant served on active duty 
from July 1981 to October 1981, and from January 1991 to 
March 1991.  Thus, in order for any presumptive periods to be 
applicable, the injury, disease, or some other manifestation 
of the disability in question must have occurred or 
manifested during either of these time periods.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  



A.  Tendonitis of the Left Elbow

The appellant's service medical records for her periods of 
active service, active duty training, and inactive duty 
training are negative for complaints regarding the left elbow 
or for a diagnosis of tendonitis of the left elbow.  

As there is no record of treatment for or complaints of a 
left elbow problem during either of her periods of active 
service, the appellant is not eligible for service connection 
for left elbow tendonitis on a presumptive basis.  The Board 
thus turns to the issue of whether the appellant is entitled 
to service connection on a direct basis.

Post-service clinical records show that the appellant was 
assessed with mild tendonitis of the left elbow in August 
1999.  There are no subsequent clinical records specifically 
related to treatment or complaints of left elbow pain or 
tendonitis.

The initial diagnosis of left elbow tendonitis is dated in 
August 1999, eight years after her second period of active 
service.  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of treatment for 
or complaints regarding the left elbow either during the 
appellant's active service or her periods of active duty 
training.  As there is no evidence of treatment for or 
complaints of a left elbow problem during service, the Board 
finds that a VA examination is not required in this case.  
Finally, there is no probative evidence establishing a 
medical nexus between military service and the appellant's 
left elbow tendonitis.  Thus, service connection for left 
elbow tendonitis is not warranted.

The Board has considered the appellant's assertions that her 
left elbow tendonitis is related to her active service or 
service in the National Guard.  However, to the extent that 
the appellant relates her current diagnosis of left elbow 
tendonitis to her service, her opinion is not probative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
is generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the appellant's left elbow tendonitis first manifested many 
years after her initial period of active service and is not 
related either to her periods of active service or to any 
incident therein, or to any periods of active duty training 
or inactive duty training.  As the preponderance of the 
evidence is against the appellant's claim for service 
connection for tendonitis of the left elbow, the "benefit of 
the doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Carpal Tunnel Syndrome

The appellant's service medical records for her periods of 
active service, active duty training, and inactive duty 
training reflect that she first complained of painful wrists 
secondary to carpal tunnel syndrome on periodic examination 
for the Army National Guard in May 1995.  At that time, she 
was placed on temporary limited duty profile.  She was again 
placed on limited duty profile as a result of her carpal 
tunnel syndrome in July 1997.  There are no further service 
records related to complaints or treatment for the upper 
extremities until June 2001.  At that time, the appellant 
complained of pain in the left middle finger and not being 
able to easily bend the left middle finger.  She reported 
that she had been receiving treatment for carpal tunnel 
syndrome of the bilateral upper extremities, and reported 
that her symptoms had worsened.  Physical examination 
revealed a slightly swollen left hand.  Her condition was 
determined to have existed prior to service.  She was 
assigned to light duty only.  In September 2001, the 
appellant was determined to be unfit for retention in the 
National Guard, for reasons related to a diagnosis of 
fibromyalgia.  

As there is no record of treatment for or complaints of 
carpal tunnel syndrome during either of her periods of active 
service, the appellant is not eligible for service connection 
for carpal tunnel syndrome on a presumptive basis.  The Board 
thus turns to the issue of whether the appellant is entitled 
to service connection on a direct basis.

Post-service clinical records show that the appellant was 
diagnosed with bilateral chronic repetitive stress syndrome 
in June 1992, after complaining of tingling, numbness, and 
loss of strength in her bilateral upper extremities.  
Subsequent treatment records dated to March 2005 show 
continued treatment for bilateral carpal tunnel syndrome.  At 
no time, however, did any treating provider relate her 
bilateral carpal tunnel syndrome to her active service.

The initial diagnosis of bilateral carpal tunnel syndrome is 
dated in June 1992, more than one year after her second 
period of active service.  In view of the period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of treatment for 
or complaints compatible with a diagnosis of carpal tunnel 
syndrome during the appellant's active service.  
Additionally, while there is evidence that the appellant was 
placed on limited duty profile as a result of her carpal 
tunnel syndrome for her periods of active duty training and 
inactive duty training beginning in May 1995, and records 
dated in June 2001 show that the appellant had reported a 
worsening of her carpal tunnel syndrome symptoms, there is no 
evidence that her carpal tunnel syndrome was aggravated or 
permanently worsened as a result of her periods of active 
duty training.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25178 (2004).  As there is no evidence 
of treatment for (the appellant was simply placed on limited 
duty profile) or aggravation of carpal tunnel syndrome of the 
bilateral upper extremities during service, the Board finds 
that a VA examination is not required in this case.  Finally, 
there is no probative evidence establishing a medical nexus 
between military service and the appellant's bilateral carpal 
tunnel syndrome.  Thus, service connection for carpal tunnel 
syndrome of the upper bilateral extremities is not warranted.

The Board has considered the appellant's assertions that her 
carpal tunnel syndrome of the upper bilateral extremities is 
related to her active service or service in the National 
Guard.  However, to the extent that the appellant relates her 
current diagnosis of carpal tunnel syndrome of the upper 
bilateral extremities to her service, her opinion is not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the appellant's carpal tunnel syndrome of the upper bilateral 
extremities first manifested many years after her initial 
period of active service and is not related either to her 
periods of active service or to any incident therein, or to 
any periods of active duty training or inactive duty 
training.  As the preponderance of the evidence is against 
the appellant's claim for service connection for carpal 
tunnel syndrome of the upper bilateral extremities, the 
"benefit of the doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001, May 2002, 
July 2002, October 2002, May 2003, August 2004, and February 
2005; a rating decision in September 2003; and a statement of 
the case in April 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The claim for service connection for a left shoulder 
disability is reopened.  To that extent only, the appeal is 
allowed.

Service connection for tendonitis of the left elbow is 
denied.

Service connection for carpal tunnel syndrome of the 
bilateral upper extremities is denied.


REMAND

As the Board has determined that the previously denied claim 
for service connection for a left shoulder disability may be 
reopened, the second step for the Board in this case is to 
assess the new and material evidence in the context of the 
other evidence of record and make new factual determinations.  
See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The appellant's service medical records show that while on 
active duty training in May 1992, she reached down to throw a 
cigarette and both heard and felt a "pop" in her clavicle, 
proximally.  She at that time denied a history of other 
trauma, but admitted that she was frequently required to lift 
objects at work.  Physical examination revealed full range of 
motion with pain on abduction past 90 degrees and tenderness 
over the clavicle to the sternum.  The acromioclavicular 
joint was nontender.  X-ray examination revealed no fracture 
of the clavicle and no abnormality of the acromioclavicular 
joint.  She was assessed with clavicular pain of unclear 
etiology.  Post-service medical records demonstrate that on 
VA examination in May 1996 the appellant had tenderness of 
the left clavicle and was diagnosed with residuals of a left 
clavicle and shoulder injury.  It does not appear, however, 
that the appellant's claims file was available for review at 
the time of the examination.  Subsequent records show 
continued periodic treatment for left shoulder discomfort.  
On VA examination in August 1999, the examiner noted that the 
appellant had left clavicle and shoulder discomfort related 
to an injury sustained during service.  However, it again 
appears that the appellant's claims file was not available 
for review at the time of the examination.  As a VA examiner 
has not yet had the opportunity to review the appellant's 
claims folder in conjunction with rendering an opinion as to 
whether she has current residuals of the May 1992 injury, the 
Board finds that a remand for an additional examination and 
etiological opinion is in order.

With regard to the appellant's claim for service connection 
for a right knee disability, the record reflects that the 
appellant has been diagnosed with patellofemoral pain 
syndrome with patella chondrosis and osteoarthritis of the 
right knee.  The appellant is service-connected for the 
residuals of a left knee injury sustained while on active 
duty in 1991.  The appellant asserts that she injured her 
right knee in the same incident.  Alternatively, she asserts 
that her right knee disability has developed secondary to her 
service-connected left knee disability.  Because an examiner 
has not yet opined as to whether the appellant's right knee 
disability is related to her service-connected left knee 
disability, and such a relationship is unclear to the Board, 
the Board finds that a remand for an examination and opinion 
addressing this issue is necessary.

With regard to the appellant's claim for service connection 
for an acquired psychiatric disorder, to include as secondary 
to service-connected disabilities, the record reflects that 
the appellant has been diagnosed with major depressive 
disorder, which was determined on VA examination in January 
2003 to be secondary to pain.  Significantly, however, the 
examiner was unable to definitively determine whether the 
major depressive disorder was specifically attributable to 
pain associated with the appellant's service-connected 
disabilities.  Because a review of the record reflects that 
the appellant has been diagnosed with many nonservice-
connected disabilities which cause her pain, the Board finds 
that a remand for an examination and opinion addressing 
whether her major depressive disorder is attributable to or 
aggravated specifically by her service-connected disabilities 
is necessary in order to fairly decide the merits of her 
claim.

With regard to the claim for service connection for a sleep 
disorder, treatment records dated in February 2005 
demonstrate that the appellant complained of sleep disturbed 
by chronic pain.  Her chronic pain resulted in difficulty 
both in falling and staying asleep.  Earlier dated treatment 
records demonstrate that the appellant has long complained of 
difficulty sleeping, and that she has been prescribed 
medication to aid with sleep.  Because an examiner has not 
yet opined as to whether the appellant's difficulty sleeping 
is related to her service-connected disabilities, and such a 
relationship is unclear to the Board, the Board finds that a 
remand for an examination and opinion addressing this issue 
is necessary.

With regard to the claim for service connection for fatigue, 
the record reflects that the appellant frequently complained 
of fatigue as a result of her sleep disorder.  The record 
additionally reflects that in September 1997 the appellant 
was found on examination to have fatigue with repetitive 
motion, at least partially due to her service-connected back 
disability.  Because an examiner has not yet opined as to 
whether the appellant's fatigue is related to her service-
connected disabilities, and such a relationship is unclear to 
the Board, the Board finds that a remand for an examination 
and opinion addressing this issue is necessary.

Finally, with regard to the issue of entitlement to a TDIU 
rating, the Board finds that this claim is intertwined with 
the issues being remanded.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for an 
orthopedic examination for the purpose 
of ascertaining the etiology of her 
right knee and left shoulder 
disabilities.  Any further indicated 
studies must also be conducted.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
provide opinions as to the following 
questions:

(1) Is it is as likely as not (50 
percent probability or greater) that 
the appellant's right knee 
disability is related to her period 
of active service, or is causally or 
etiologically related to her 
service-connected left knee 
disability?  

(2) Is the appellant's right knee 
disability aggravated by her 
service-connected left knee 
disability?

(3) Does the appellant have 
residuals of a left clavicle and 
shoulder injury sustained on active 
duty training in May 1992?

(4) Is any current left clavicle or 
shoulder disability aggravated by 
the appellant's service-connected 
cervical spine disability?

The examiner should provide the 
rationale for the opinions provided.  
If necessary, the examiner should 
reconcile his or her opinion with all 
other opinions of record.

2.  After the appellant has undergone 
examination of her right knee and left 
shoulder, schedule her for a 
psychiatric examination for the purpose 
of ascertaining whether her major 
depressive disorder and fatigue are in 
any part attributable to or aggravated 
specifically by her service-connected 
disabilities.  Any further indicated 
studies must also be conducted.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
provide opinions as to the following 
questions:

(1) Is it as likely as not (a 50 
percent probability or greater) that 
the appellant's major depressive 
disorder is in any part attributable 
to or aggravated by her service-
connected disabilities?  

(2)  Does the appellant have a 
diagnosable sleep disorder?

(3) Is it as likely as not (a 50 
percent probability or greater) that 
the appellant's sleep disorder is 
attributable to or aggravated by her 
service-connected disabilities?

(4) Is it as likely as not (a 50 
percent probability or greater) that 
the appellant's fatigue is (i) 
attributable to a diagnosed disorder 
(attributable to any known medical 
causation); (ii) secondary to or 
aggravated by any of her service-
connected disabilities; 
(iii) attributable to a separate 
disability manifested by fatigue?

The examiner should provide the 
rationale for the opinions provided.  
If necessary, the examiner should 
reconcile his or her opinions with all 
other opinions of record.

3.  Then, readjudicate the appellant's 
claims for service connection for a 
left clavicle and shoulder disability; 
an acquired psychiatric disorder, to 
include as secondary to 
service-connected disabilities; a right 
knee disability, to include as 
secondary to a service-connected left 
knee disability; a sleep disorder, to 
include as secondary to service-
connected disabilities; and fatigue, to 
include as secondary to service-
connected disabilities, as well as the 
claim for a TDIU rating.  If any 
decision remains adverse to the 
appellant, provide the appellant and 
her representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


